UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission File Number 000-53434 STRATEGIC MINING CORP. (Name of small business issuer specified in its charter) Wyoming 88-0432539 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 36 Toronto Street, Suite 1170 Toronto, Ontario, Canada M5C 2C5 (Address of principal executive offices) (Zip Code) 416 840-9843 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, a non –accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Section 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) As of May 18, 2012, the issuer had 250,895,851 shares of common stock and 20,634,741 shares of preferred stock outstanding. Transitional Small Business Disclosure Format:Yes£NoT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes£NoT STRATEGIC MINING CORP. FORM 10-Q THREE MONTHS ENDED MARCH 31, 2 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Balance Sheets 2 Statements of Operations and Comprehensive Loss 3 Statements of Cash Flows 4 Notes to Financial Statements 5-10 Item 2. Management’s Discussion & Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Rick Factors 16 Item 2. Unregistered Sales of Equity securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Removed and Reserved 16 Item 5 Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I – FINANCIAL INFORMATION Item 1.Financial Statements STRATEGIC MINING CORP. (An Exploration Stage Company) FINANCIAL STATEMENTS 31 MARCH 2012 1 STRATEGIC MINING CORP. (An Exploration Stage Company) BALANCE SHEETS AS OF (Expressed in United States Dollars) 31 March (Unaudited) 31 December (Audited) ASSETS Current Assets Cash $ $ Refundable permit fee Total Current Assets Long Term Assets Exploration properties Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities Accounts payable $ $ Accrued interest Convertible promissory notes - Loans payable to related parties Total Liabilities Stockholders' (Deficit) Equity Preferred stock $0.0001 par value; Authorized 25,000,000; Issued and outstanding 20,634,741 (20,634,741 - December 31 2011) Common stock $.001 par value; Authorized 400,000,000; Issued and outstanding 181,236,792 (164,843,294 - December 31 2011) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ The accompanying notes are an integral part of these financial statements. 2 STRATEGIC MINING CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollars) (Unaudited) For the Three months Ended 31 March 2012 For the Three months
